               Case 4:19-cv-03042-SBA Document 269 Filed 02/11/20 Page 1 of 2


 1   Ashley Keller (pro hac vice)
       ack@kellerlenkner.com
 2   Travis Lenkner (pro hac vice)
 3     tdl@kellerlenkner.com
     Marquel Reddish (pro hac vice)
 4     mpr@kellerlenkner.com
     KELLER LENKNER LLC
 5   150 N. Riverside Plaza, Suite 4270
     Chicago, Illinois 60606
 6   (312) 741-5220
 7   Warren Postman (pro hac vice)
 8     wdp@kellerlenkner.com
     KELLER LENKNER LLC
 9   1300 I Street N.W., Suite 400E
     Washington, D.C. 20005
10   (202) 879-3939
11   Keith A. Custis (#218818)
       kcustis@custislawpc.com
12   CUSTIS LAW, P.C.
13   1875 Century Park East, Suite 700
     Los Angeles, California 90067
14   (213) 863-4276

15   Attorneys for Petitioners

16                                    UNITED STATES DISTRICT COURT
                                    NORTHERN DISTRICT OF CALIFORNIA
17                                         OAKLAND DIVISION
18
                                                  )
19    JAMAL ADAMS, et al.,                        )   Case No. 4:19-cv-03042-SBA
                                                  )
20                   Petitioners,                 )   PETITIONERS’ STATEMENT
                                                  )   OF RECENT DECISION
21
             vs.                                  )   RELEVANT TO THIS COURT’S
22                                                )   ORDER TO SHOW CAUSE
      POSTMATES INC.,                             )
23                                                )
                                                      Judge:      Hon. Saundra B. Armstrong
                                                  )
24                   Respondent.                  )
25                                                )
                                                  )
26                                                )
                                                  )
27                                                )
28


                             PETITIONERS’ STATEMENT OF RECENT DECISION
                                      CASE NO. 4:19-cv-03042-SBA
              Case 4:19-cv-03042-SBA Document 269 Filed 02/11/20 Page 2 of 2


 1          Pursuant to Local Rule 7-3(d)(2), Petitioners respectfully submit the recent decision of the United

 2   States District Court for the Northern District of California in Abernathy, et al. v. DoorDash, Inc. (No.

 3   19-cv-07545-WHA) and Boyd, et al. v. DoorDash, Inc. (No. 19-cv-07646-WHA), Abernathy Dkt. 177

 4   (February 10, 2020), which is relevant to this Court’s Order to Show Cause (Dkt. 258). A copy of the

 5   decision is attached as Exhibit A.

 6

 7          Dated: February 11, 2020                     Respectfully submitted,

 8
                                                         /s/ Ashley Keller
 9                                                       Ashley Keller (pro hac vice)
                                                           ack@kellerlenkner.com
10                                                       Travis Lenkner (pro hac vice)
11                                                         tdl@kellerlenkner.com
                                                         Marquel Reddish (pro hac vice)
12                                                         mpr@kellerlenkner.com
                                                         KELLER LENKNER LLC
13                                                       150 N. Riverside Plaza, Suite 4270
                                                         Chicago, Illinois 60606
14                                                       (312) 741-5220
15                                                       Warren Postman (pro hac vice)
16                                                         wdp@kellerlenkner.com
                                                         KELLER LENKNER LLC
17                                                       1300 I Street N.W., Suite 400E
                                                         Washington, D.C. 20005
18                                                       (202) 879-3939
19                                                       Keith A. Custis (#218818)
20                                                         kcustis@custislawpc.com
                                                         CUSTIS LAW, P.C.
21                                                       1875 Century Park East, Suite 700
                                                         Los Angeles, California 90067
22                                                       (213) 863-4276
23                                                       Attorneys for Petitioners
24

25

26

27
28


                            PETITIONERS’ STATEMENT OF RECENT DECISION
                                     CASE NO. 4:19-cv-03042-SBA
